Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note the new examiner of record.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 15-23, in the reply filed on 8/5/22 is acknowledged.  The traversal is on the ground(s) that there is no showing that it would be a serious burden to search and examine the groups together.  This is not found persuasive because applicant’s arguments and MPEP 803 apply to US restriction practice for applications filed under 35 USC 111(a), whereas the current application is a national stage application filed under 35 USC 371, to which a unity of invention analysis is applied. See MPEP 823 and 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s species election of a blend of two methoxypropyl cyanoacrylate isomers, a sulfur dioxide stabilizer, and a butylated hydroxyanisole polymerization inhibitor is acknowledged. The election of species requirement regarding claims 9 and 29 (which appears to have been intended to apply to claim 23) is withdrawn, and claims 9 and 23 have been examined with respect to all the recited additives.

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 3 of claim 15, “¾” should be “%”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite “wherein the cyanoacrylate component is 80 wt% or greater” and claim 15 and its dependent claims recite “wherein the cyanoacrylate component is 90 wt¾ or greater”. The claims do not recite what these weight percentages are relative to. The examiner recommends that the claims be amended to clarify that the weight percentages are relative to the total weight of the biodegradable cyanoacrylate composition.
Claims 3 and 17 recite “the cyanoacrylate monomer”. There is insufficient antecedent basis for “cyanoacrylate monomer” in the claims. Claims 1 and 15, from which claims 3 and 17 depend, only recite a “cyanoacrylate component”. The examiner recommends that claims 3 and 17 be amended to recite “cyanoacrylate component”, or that claims 3 and 17 be amended to depend from claims 2 and 16, in which case claims 3 and 17 would also need to recite “cyanoacrylate monomer comprises” rather than “cyanoacrylate monomer is”, since claims 2 and 16 require a combination of cyanoacrylate monomers. 
Claims 4 and 18 recite “alkyl sulfonyl” as a mstabilizer. However, “alkyl sulfonyl” is a functional group, not a compound. It is therefore not clear what stabilizer compound is referred to by “alkyl sulfonyl”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sepsick (U.S. PG Pub. No. 2009/0024108) in view of Zhang (U.S. PG Pub. No. 2014/0163610).
In paragraph 117 Lee-Sepsick discloses a cyanoacrylate composition with polar moieties, which can comprise methoxypropyl cyanoacrylate as a tissue adhesive component. On pages 26-27 (the table before paragraph 166) Lee-Sepsick discloses compositions comprising a mixture of methoxypropyl cyanoacrylate and methoxyisopropyl cyanoacrylate, meeting the limitations of the elected cyanoacrylate component of claims 1-3 and 15-17, since methoxyisopropyl cyanoacrylate is an isomer of methoxypropyl cyanoacrylate. In paragraph 126 Lee-Sepsick discloses that the tissue adhesive component can be present in an amount of about 75 to 95%, or about 60 to 80% of the composition, overlapping the ranges recited in claims 1 and 15. 
The compositions on pages 26-27 of Lee-Sepsick also comprise stabilizer additive, and in paragraph 127 Lee-Sepsick discloses that suitable stabilizers include sulfur dioxide and butylated hydroxyanisole, as recited in claims 4-7 and 18-21. In the examples of paragraphs 159-162 Lee-Sepsick indicates that the compositions are sterilized, meeting the limitations of claim 10. In paragraph 127 Lee-Sepsick discloses that the composition can further comprise additional additives recited in claims 9 and 23. The differences between Lee-Sepsick and the currently presented claims are:
i) Lee-Sepsick does not specifically disclose a composition comprising sulfur dioxide and butylated hydroxyanisole in the claimed amounts. 
ii) Lee-Sepsick discloses in paragraph 127 that the composition can further comprise acetic acid as a stabilizer, as recited in claims 8 and 22, but does not specifically disclose including acetic acid in combination with 
 With respect to i), in paragraph 27 Zhang discloses sterilized cyanoacrylate monomer compositions. In paragraph 32 Zhang discloses that the compositions can include a combination of a free radical stabilizer and an anionic stabilizer. In paragraph 32 Zhang discloses that butylated hydroxyanisole, as disclosed by Lee-Sepsick and recited in the claims, is a preferred  free radical stabilizer. In paragraph 33 Zhang discloses that the butylated hydroxyanisole can be present in an amount of about 2000 to about 14000 ppm of the composition, encompassing the ranges recited for the polymerization inhibitor (c) of claims 1 and 15. In paragraph 34 Zhang discloses that the anionic stabilizer can be sulfur dioxide, and that the sulfur dioxide can be present in a range of about 2 to about 500 ppm, overlapping the range recited for the stabilizer (b) of claims 1 and 15. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the a combination of butylated hydroxyanisole and sulfur dioxide as the stabilizer component in the composition of Lee-Sepsick, in the amounts taught by Zhang, therefore leads to a composition meeting the compositional limitations of claims 1-7, 9-10, 15-21, and 23. As the composition of Lee-Sepsick and Zhang meets the compositional limitations of the claims, it is considered to be biodegradable, and also to meet the cytotoxicity and biocompatibility limitations of claim 15. 
It would have been obvious to one of ordinary skill in the art to include a combination of butylated hydroxyanisole and sulfur dioxide as the stabilizer component in the composition of Lee-Sepsick, in the amounts taught by Zhang, since Zhang teaches that it is a suitable stabilizer composition for a cyanoacrylate composition.
With respect to ii), Lee-Sepsick discloses that acetic acid, sulfur dioxide, and butylated hydroxyanisole are all useful as stabilizers. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to one of ordinary skill in the art to further include acetic acid in the composition of Lee-Sepsick and Zhang, meeting the limitations of claims 8 and 22.
In light of the above, claims 1-10, and 15-23 are rendered obvious by Lee-Sepsick and Zhang.

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sepsick and Zhang as applied to claims 1-8, 10, and 15-22 above, and further in view of Nicholson (U.S. Pat. No. 6,579,469).
The discussion of Lee-Sepsick and Zhang in paragraph 11 above is incorporated here by reference. Lee-Sepsick and Zhang disclose a composition meeting the limitations of claim 1. Lee-Sepsick discloses in paragraph 127 that the composition can comprise additional additives recited in claims 9 and 23, but does not specifically disclose compositions comprising antimicrobial agents. It is noted that while Zhang discloses in paragraph 56 compositions that do not include antimicrobial agent “in some preferred aspects”, Zhang does not provide a blanket prohibition against the inclusion of antimicrobial agents.
In column 2 lines 42-44 Nicholson discloses a cyanoacrylate composition comprising an antimicrobial preservative agent, meeting the limitations of the antimicrobial agent of claims 9 and 23. From column 3 line 48 through column 4 line 6 Nicholson discloses suitable antimicrobial agents, including benzoic acid, as recited in claims 8 and 22. The inclusion of the antimicrobial agent of Nicholson in the composition of Lee-Sepsick and Zhang meets the limitations of claims 9 and 23 where the additive is an antimicrobial agent, as the inclusion of benzoic acid as the antimicrobial agent meets the limitations of claims 8 and 22.
It would have been obvious to one of ordinary skill in the art to include the antimicrobial agent, such as benzoic acid, of Nicholson in the composition of Lee-Sepsick and Zhang, since Nicholson discloses in column 8 lines 1-6 that the compositions containing antimicrobial agents have extended shelf lives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771